




Exhibit 10.2


                
HUNTINGTON INGALLS INDUSTRIES, INC.
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT




This Amended and Restated Indemnification Agreement, dated as of the ____ day of
_____________, 20___ (this "Agreement"), between Huntington Ingalls Industries,
Inc., a Delaware corporation (the "Corporation"), and
___________________________ ("Indemnitee").


WHEREAS, the Board of Directors of the Corporation (the "Board") is aware that,
in order to induce highly competent persons to serve the Corporation as
directors or officers or in other capacities, the Corporation must provide such
persons with adequate protection through indemnification against risks of claims
and actions against them arising out of their service to and activities on
behalf of the Corporation; and


WHEREAS, the Board has determined that it is in the best interests of the
Corporation and its stockholders that the Corporation provide such persons with
increased certainty of such protection; and


WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law, to induce such persons to serve or continue to serve the
Corporation, free from undue concern that they will not be adequately protected
from liability; and


WHEREAS, the Corporation and Indemnitee are parties to an existing
Indemnification Agreement dated as of ____________ (the "Original
Indemnification Agreement"); and


WHEREAS, the Corporation and Indemnitee desire to enter into this Agreement in
order to amend and restate the Original Indemnification Agreement on the terms
provided herein; and


WHEREAS, this Agreement is a supplement to and in furtherance of any rights
granted under applicable law, the Certificate of Incorporation or the Bylaws of
the Corporation, or any resolutions adopted by the Board or the Corporation’s
stockholders, and shall not be deemed to be a substitute therefor nor to
diminish or abrogate any rights of Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve the Corporation in the capacity or
capacities in which he serves, to continue so to serve and, if appropriate, to
take on additional service for or on behalf of the Corporation on the condition
that he be indemnified according to the terms of this Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Indemnitee do
hereby covenant and agree as follows:


Section 1. Definitions. For purposes of this Agreement:


    (a) "Change in Control" means a change in control of the Corporation,
occurring after the Effective Date, that would be required to be reported in
response to Item 6(e) of Schedule 14A under Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the
Securities Exchange Act of 1934, as amended (the “Act"), whether or not the
Corporation is then subject to such reporting requirement. Without limiting the
generality of the foregoing, a Change in Control shall be deemed to have
occurred if, after the Effective Date: (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Act) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Corporation representing 20% or more of the combined voting power of the
Corporation's then outstanding securities without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Corporation is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were




--------------------------------------------------------------------------------




directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.


(b) "Corporate Status" describes the status of a person who is or was a
director, officer, trustee, partner, managing member, employee, agent or
fiduciary of the Corporation or of any other Enterprise that such person is or
was serving at the request of the Corporation.


(c) "Disinterested Director" means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.


(d) "Effective Date" means as of ___________, ____.


    (e) "Enterprise" means the Corporation, any subsidiary of the Corporation
and any other corporation, limited liability company, partnership, limited
partnership, limited liability partnership, joint venture, trust, employee
benefit plan or other enterprise of which Indemnitee is or was serving, or may
serve, at the request of the Corporation as a director, officer, employee,
trustee, partner, managing member, employee, agent or fiduciary.
(f) "Expenses" includes, without limitation, all attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, any threatened, pending or completed Proceeding, whether civil, criminal,
administrative or investigative in nature, in each case to the extent
reasonable.
(g) "Independent Counsel" means an attorney, a law firm, or a member of a law
firm, who (or which) is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Corporation or Indemnitee in any other matter material to either such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.


(h) "Proceeding" shall include any actual, threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of the
Corporation or otherwise and whether civil (including intentional or
unintentional tort claims), criminal, administrative or investigative in nature,
in which Indemnitee was, is, may be or will be involved as a party, witness or
otherwise, by reason of Indemnitee’s status as a director or officer of the
Corporation, by reason of any action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting as a director or officer of the Corporation, or
by reason of Indemnitee’s service at the request of the Corporation as a
director, officer, general partner, managing member, fiduciary, employee or
agent of any other Enterprise (in each case whether or not he is acting or
serving in any such capacity or has such status at the time any liability or
expense is incurred for which indemnification or advancement of Expenses can be
provided under this Agreement), or any foreign equivalent of the foregoing,
except one initiated by an Indemnitee pursuant to Section 12 of this Agreement
to enforce his rights under this Agreement.
Section 2. Services by Indemnitee. Indemnitee agrees to serve and/or continue to
serve as a director or officer of the Corporation and, at its request, as a
director, officer, trustee, partner, managing member, employee, agent or
fiduciary of certain other Enterprises. Indemnitee may at any time and for any
reason resign from any such position (subject to any other contractual
obligation or any obligation imposed by operation of law). Nothing in this
Agreement shall confer upon Indemnitee the right to continue as a director or
officer of the Corporation or as a director, officer, trustee, partner, managing
member, employee, agent or fiduciary of another Enterprise.


Section 3. Indemnification - General. Subject to the provisions of Section
13(c), the Corporation shall indemnify, and advance Expenses to, Indemnitee as
provided in this Agreement to the fullest extent permitted by applicable law in
effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit, whether the actions or omissions (or
alleged actions or omissions) of Indemnitee giving rise to such indemnification
(including the advancing of Expenses) occurs or occurred before, on or after the
Effective Date. The rights of Indemnitee provided under the preceding sentence
shall include, but shall not be limited to, the rights set forth in the other
Sections of this Agreement, except that no indemnification or advancement of
Expenses shall be paid to Indemnitee (a) to the extent expressly prohibited by
applicable law or (b) in connection with an action, suit or proceeding, or part
thereof,




--------------------------------------------------------------------------------




initiated by Indemnitee, unless the action, suit or proceeding, or part thereof,
was authorized by the Board.


Section 4. Proceedings Other Than Proceedings by or in the Right of the
Corporation. Except as limited by the last clause of the last sentence of
Section 3 above and subject to the provisions of Section 13(c), Indemnitee shall
be entitled to the rights of indemnification provided in this Section if, by
reason of his Corporate Status, he was, is, or is threatened to be made, a party
to any threatened, pending, or completed Proceeding, other than a Proceeding by
or in the right of the Corporation. Pursuant to this Section, Indemnitee shall
be indemnified against all Expenses, judgments, liabilities, penalties, fines,
ERISA excise taxes and amounts paid in settlement (including, without
limitation, all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing) (collectively, “Losses”)
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding or any action, discovery, event, claim, issue or matter therein
or related thereto, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.


Section 5. Proceedings by or in the Right of the Corporation. Except as limited
by the last clause of the last sentence of Section 3 above and subject to the
provisions of Section 13(c), Indemnitee shall be entitled to the rights of
indemnification provided in this Section if, by reason of his Corporate Status,
he was, is, or is threatened to be made, a party to or a participant (as a
witness or otherwise) in any threatened, pending or completed Proceeding brought
by or in the right of the Corporation to procure a judgment in its favor.
Pursuant to this Section, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding or any claim, issue or matter therein, if he acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation. Notwithstanding the foregoing, no indemnification
against such Expenses shall be made under this Section 5 in respect of any
claim, issue or matter in any such Proceeding as to which Indemnitee shall have
been finally adjudged by a court in a non-appealable decision to be liable to
the Corporation if and to the extent applicable law prohibits such
indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Corporation
in such event if, and only to the extent that, the Court of Chancery of the
State of Delaware, or the court in which such Proceeding shall have been brought
or is pending, shall so determine.


Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement (other than
Section 13(c)), to the extent that Indemnitee was or is, by reason of his
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, he shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Corporation shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For the
purposes of this Section and without limiting the foregoing, (a) the termination
of any claim, issue or matter in any such Proceeding by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter, and (b) a decision by any government, regulatory or self
regulatory authority, agency or body not to commence or pursue any
investigation, civil or criminal enforcement matter or case or any civil suit
shall be deemed to be a successful result as to such claim, issue or matter.
            
Section 7. Indemnification for Expenses Incurred to Secure Recovery or as a
Witness.


(a) The Corporation shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such expenses
(including reasonable attorneys fees and expenses) of Indemnitee, that are
reasonably incurred by Indemnitee in connection with any action or proceeding or
part thereof brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Corporation under this Agreement, any other agreement, or the
Certificate of Incorporation or Bylaws of the Corporation as now or hereafter in
effect; or (ii) recovery under any director and officer liability insurance
policies maintained by the Corporation.


(b) Notwithstanding any other provision of this Agreement (other than Section
13(c)), to the extent that Indemnitee was or is, by reason of his Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Corporation shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Corporation shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement), all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.






--------------------------------------------------------------------------------




Section 8. Advancement of Expenses.


(a) All Expenses actually incurred by Indemnitee as a party, witness or other
participant by reason of Indemnitee’s Corporate Status in connection with any
Proceeding (including a Proceeding by or on behalf of the Corporation) shall be
paid by the Corporation in advance of the final disposition of such Proceeding,
if so requested by Indemnitee, within thirty (30) days after the receipt by the
Corporation of a statement or statements from Indemnitee requesting such advance
or advances. Indemnitee may submit such statements from time to time.


(b) Such statement or statements shall reasonably evidence the Expenses incurred
by Indemnitee in connection therewith; provided, however, that, following a
Change in Control or in the event of a Proceeding brought by or in the name of
the Corporation, the Corporation agrees that Indemnitee shall be required to
submit to the Corporation only summary statements and invoices, and that, in
connection with such submissions, Indemnitee shall have the right to withhold or
redact any documents or information that are protected by the attorney-client
privilege or the attorney work product doctrine.


(c) Indemnitee’s submission of statements and requests for payment of Expenses
pursuant to this Section 8 shall include or be accompanied by a written
undertaking, executed personally or on behalf of Indemnitee, to repay any such
amounts if it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Corporation pursuant to this Agreement or otherwise. Such
undertaking must be an unlimited general obligation of Indemnitee, but need not
be secured and shall be accepted without reference to the financial ability of
Indemnitee to make repayment.


(d) The Corporation shall make advance payment of Expenses to Indemnitee,
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.     
    
(e) If, at the time of receipt of any such written request for advancement of
Expenses, the Corporation has director and officer liability insurance policies
in effect, the Corporation shall promptly notify the relevant insurers in
accordance with the procedures and requirements of such policies. The
Corporation shall thereafter keep such director and officer insurers informed of
the status of the Proceeding or other claim, as appropriate to secure coverage
of Indemnitee for such claim. Indemnitee’s entitlement to such advancement of
Expenses shall include those incurred in connection with any Proceeding by
Indemnitee seeking an adjudication or award in arbitration pursuant to this
Agreement.


(f) Indemnitee's right to advancement of Expenses under this Section 8 shall
continue until such time as a final determination of the Proceeding for which
advancement or indemnification is sought hereunder, from which all rights to
appeal have been exhausted, is made pursuant to Sections 10 and 12 of this
Agreement.
Section 9. Additional Indemnity; Contribution.


(a) In addition to, and without regard to any limitations on, the
indemnification provided for in the other Sections of this Agreement, the
Corporation shall and hereby does indemnify and hold harmless Indemnitee, to the
fullest extent not prohibited by (and not merely to the extent affirmatively
permitted by) law, against all Losses actually and reasonably incurred by him or
on his behalf if, by reason of his Corporate Status, he was, is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Corporation). No indemnification shall be
made under this Section 9(a) on account of Indemnitee’s conduct that is finally
determined (under the procedures and subject to the presumptions set forth in
Sections 10, 11 and 12 hereof) to be an act or omission not in good faith or
involving intentional misconduct or a knowing violation of the law.
(b) Whether or not any of the indemnification and hold harmless rights provided
in any of the other provisions of this Agreement are available in respect of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Corporation shall pay, in the first
instance, the entire amount of any judgment or settlement of such Proceeding
without requiring Indemnitee to contribute to such payment, and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.


(c) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any




--------------------------------------------------------------------------------




Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Corporation shall contribute to the amount
of Losses actually incurred and paid or payable by Indemnitee in proportion to
the relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Losses, as well as any other equitable considerations. The
relative fault of the Corporation and all officers, directors or employees of
the Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.


(d) The Corporation hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution that may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.


(e) To the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying Indemnitee, shall contribute to the Losses
incurred by Indemnitee in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect (i)
the relative benefits received by the Corporation and Indemnitee as a result of
the event(s) and/or transaction(s) giving rise to such Proceeding and/or (ii)
the relative fault of the Corporation (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s). No contribution shall be made under this Section 9(e) on account
of Indemnitee’s conduct that is finally determined (under the procedures and
subject to the presumptions set forth in Sections 10, 11 and 12 hereof) to be an
act or omission not in good faith or involving intentional misconduct or a
knowing violation of the law.


Section 10. Procedure for Determination of Entitlement to Indemnification.


(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of any such request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Any Expenses incurred by
Indemnitee in connection with Indemnitee’s request for indemnification shall be
borne by the Corporation. The Corporation hereby indemnifies and agrees to hold
Indemnitee harmless from any Expenses incurred by Indemnitee under the
immediately preceding sentence irrespective of the outcome of the determination
of Indemnitee’s entitlement to indemnification. If, at the time of receipt of
any such request for indemnification, the Corporation has director and officer
liability insurance policies in effect, the Corporation shall promptly notify
the relevant insurers in accordance with the procedures and requirements of such
policies.


(b) Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in such case: (i) if a Change in
Control has occurred, by Independent Counsel (unless Indemnitee shall request
that such determination be made by the Board or the stockholders, in which case
in the manner provided for in clause (ii) or (iii) of this Section 10(b)) in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change of Control has not occurred, (A) by the Board by a majority
vote of Disinterested Directors, whether or not such majority constitutes a
quorum, (B) by a committee of Disinterested Directors designated by a majority
vote of such directors, whether or not such majority constitutes a quorum, (C)
if there are no Disinterested Directors, or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if the Disinterested Directors so
direct, by the stockholders of the Corporation; or (iii) if necessary, as
provided in Section 11(b). The determination of entitlement to indemnification
shall be made and, unless a contrary determination is made, such indemnification
shall be paid in full by the Corporation not later than 60 calendar days after
receipt by the Corporation of a written request for indemnification. Indemnitee
shall reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee's entitlement to indemnification,
including




--------------------------------------------------------------------------------




without limitation providing to such person, persons or entity upon reasonable
advance request any documentation or information that is not privileged or
otherwise protected from disclosure and that is reasonably available to
Indemnitee and reasonably necessary to such determination. Any expenses
(including fees and expenses of legal counsel) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be advanced and borne by the Corporation (irrespective of the determination as
to Indemnitee's entitlement to indemnification), and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. If the person,
persons or entity making such determination shall determine that Indemnitee is
entitled to indemnification as to part (but not all) of the request for
indemnification, such person, persons or entity shall reasonably prorate such
part of indemnification among such claims, issues or matters. In no event shall
a determination of Indemnitee’s entitlement to indemnification be made, or be
required to be made, as a condition to or otherwise in connection with any
advancement of Expenses pursuant to Section 8 of this Agreement or, with respect
to any Proceeding, to the extent Indemnitee has been successful on the merits or
otherwise in such Proceeding.


(c) If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control has not occurred, Independent Counsel shall be selected by the
Board, and the Corporation shall give written notice to Indemnitee advising him
of the identity of Independent Counsel so selected; or (ii) if a Change of
Control has occurred, Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event (i) shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of Independent Counsel so selected. In
either event, Indemnitee or the Corporation, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
such selection. Such objection may be asserted only on the ground that
Independent Counsel so selected does not meet the requirements of "Independent
Counsel" as defined in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or entity so selected shall act as Independent Counsel. If
such written objection is made and substantiated, Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 10(a), no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Indemnitee may petition the Court of Chancery of the State of Delaware, or any
other court of competent jurisdiction, for resolution of any objection that has
been made by the Corporation or Indemnitee to the other's selection of
Independent Counsel and/or for appointment as Independent Counsel of a person
selected by such court or by such other person as such court shall designate,
and the person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under Section 10(b). The Corporation
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with its actions pursuant to
this Agreement, and the Corporation shall pay all reasonable fees and expenses
incident to the procedures of this Section 10(c), regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement date of any judicial proceeding pursuant to Section 12(a)(iii),
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 11. Presumptions and Effects of Certain Proceedings.


(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a), and the Corporation shall have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to the presumption. Neither the failure of the
Corporation (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Corporation (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
                        
(b) If the person, persons or entity empowered or selected under Section 10 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination under Section 10 within 60 days after receipt by the Corporation
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) actual fraud in the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith require(s) such additional time




--------------------------------------------------------------------------------




for the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
11(b) shall not apply (i) if the determination of entitlement to indemnification
is to be made by the stockholders pursuant to Section 10(b) and if (A) within 15
days after receipt by the Corporation of the request for such determination, the
Board has resolved to submit such determination to the stockholders for their
consideration at an Annual Meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called, as provided in the Corporation's Certificate of
Incorporation and under applicable law, within 30 days after such receipt for
the purpose of making such determination (which 30-day period may be extended
for reasonable periods not to exceed an additional 30 days in order to ensure
compliance with all applicable laws), such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, it being understood that provisions of this Agreement shall not
obligate the Corporation to call such a special meeting, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(b).


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner that he reasonably believed to be in or not opposed to the best interests
of the Corporation or, with respect to any criminal Proceeding, that Indemnitee
had reasonable cause to believe that his conduct was unlawful.


(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise. The provisions of this Section 11(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.


(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.


Section 12. Remedies of Indemnitee.


(a) In the event that (i) a determination is made pursuant to Section 10 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 8, (iii) payment
following a determination of entitlement to indemnification is not timely made
pursuant to Section 10 or 11, or (iv) payment of indemnification for Expenses is
not made pursuant to Section 7, in each case within 30 calendar days after
receipt by the Corporation of a written request therefor, Indemnitee shall be
entitled to an adjudication in an appropriate court of the State of Delaware, or
in any other court of competent jurisdiction, of his entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee may, at
Indemnitee’s option, seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association, such
award to be made within 60 days following the filing of the demand for
arbitration. The Corporation shall not oppose Indemnitee's right to seek any
such adjudication or award in arbitration. Any such adjudication or arbitration
shall be limited to the Corporation’s obligations to Indemnitee under this
Agreement, and the Corporation, therefore, shall not assert in such adjudication
or arbitration any counterclaim against Indemnitee whatsoever, and shall not
assert in such adjudication or arbitration, by counterclaim, defense, avoidance
or otherwise, any contractual, legal or equitable right of recoupment, setoff,
contribution, indemnification, release, waiver, estoppel, repudiation or breach
of any express or implied covenant of Indemnitee; provided, however, that this
sentence shall not prohibit the Corporation from asserting in such adjudication
or arbitration that Indemnitee did not meet any relevant standard of conduct
required by applicable law for indemnification.


(b) In the event that a determination has been made pursuant to Section 10 that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section, the Corporation shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.


(c) If a determination has been made or deemed to have been made pursuant to
Section 10 or 11 that




--------------------------------------------------------------------------------




Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section, and shall be precluded from asserting that such determination
has not been made or that the procedure for which such determination was made is
not valid, binding and enforceable, absent (i) actual fraud in the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law.


(d) The Corporation shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement.


(e) In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication or arbitration of his rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by him in such judicial adjudication or arbitration, but
only if he prevails therein. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of expenses sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.


Section 13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement are cumulative and shall not be deemed exclusive of
any other rights to which Indemnitee may at any time now or in the future be
entitled under applicable law, the Certificate of Incorporation or Bylaws of the
Corporation, any agreement, a vote of stockholders, a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. Except as required by applicable law, the
Corporation shall not adopt any amendment to the Certificate of Incorporation or
Bylaws of the Corporation the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement.


(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, employees, agents or fiduciaries of the Corporation or of any
other Enterprise that such person serves at the request of the Corporation,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, employee or agent under
such policy or policies.


(c) If any policy referred to in Section 13(b) (or any other policy that may
provide coverage to Indemnitee) contains a provision that eliminates coverage
under such policy to the extent of the Corporation's contractual obligations of
indemnification, the Corporation shall have no obligations hereunder to the
extent that Indemnitee shall have been afforded coverage under such policy.


(d) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.


(e) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.


(f) The Corporation’s obligation hereunder to indemnify or advance Expenses to
Indemnitee who is or was serving at the request of the Corporation as a
director, officer, trustee, partner, managing member, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such Enterprise.


Section 14. Notification and Defense of Claim. Indemnitee agrees to notify the
Corporation promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
hereunder. Any failure by Indemnitee to notify the Corporation will relieve the
Corporation of its advancement or indemnification obligations under this
Agreement only to the extent the Corporation can establish that such failure to
notify resulted in actual




--------------------------------------------------------------------------------




prejudice to it, and the failure to notify the Corporation will, in any event,
not relieve the Corporation from any liability that it may have to indemnify
Indemnitee otherwise than under this Agreement. A notice provided under this
Section 14 shall not be construed as a request for indemnification pursuant to
Section 10 or a request for advancement of Expenses under Section 8 of this
Agreement.


Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding as to which Indemnitee gives notice to the Corporation of the
commencement thereof:
(a)The Corporation shall be entitled to participate therein at its own expense.
(b)If Indemnitee is a participant in a Proceeding with any other Corporation
directors or officers to whom the Corporation owes an indemnification
obligation, the Corporation shall not be required to advance Expenses for more
than one law firm (and, if necessary, an additional law firm to act as local
counsel)  to represent collectively Indemnitee and such other Corporation
directors or officers in respect of the same matter unless Indemnitee reasonably
concludes, in its sole discretion, that the representation of Indemnitee and
such other Corporation directors or officers gives rise to a actual or potential
conflict of interest. 
(c)The Corporation shall not, without the prior written consent of Indemnitee,
which may be provided or withheld in Indemnitee’s sole discretion, effect any
settlement of any Proceeding against Indemnitee or which could have been brought
against Indemnitee or which potentially or actually imposes any cost, liability,
exposure or burden on Indemnitee, including without limitation the entry of any
contribution bar order, other bar order or other similar order, decree or
stipulation pursuant to 15 U.S.C. § 78u-4 or any other foreign, federal or state
statute, regulation, rule or law, unless such settlement solely involves the
payment of money or performance of any obligation by persons other than
Indemnitee and includes an unconditional release of Indemnitee from all
liability on any matters that are the subject of such Proceeding. The
Corporation shall not be obligated to indemnify Indemnitee against amounts paid
in settlement of a Proceeding against Indemnitee if such settlement is effected
by Indemnitee without the Corporation's prior written consent, which consent
shall not be unreasonably withheld.
Section 15. Duration of Agreement; Binding Effect.


(a) This Agreement shall survive and continue, and the Corporation shall be
liable under this Agreement, to the extent specified in this Agreement, for all
acts and omissions of Indemnitee while serving as a director of the Corporation
or as a director, officer, trustee, partner, managing member, employee, agent or
fiduciary of any other Enterprise, notwithstanding the termination of
Indemnitee’s service, if such act was performed or omitted to be performed
during the term of Indemnitee’s service to the Corporation. The provisions of
this Agreement shall cover claims, actions, suits or proceedings whether now or
previously pending or hereafter commenced and shall be retroactive to cover acts
or omissions or alleged acts or omissions which heretofore have taken place.
(b) This Agreement shall be binding upon the Corporation and its successors and
assigns, including, without limitation, any corporation or other entity that may
have acquired all or substantially all of the Corporation’s assets or business
or into which the Corporation may be consolidated or merged, and shall inure to
the benefit of Indemnitee and his spouse, successors, assigns, heirs, devisees,
executors, administrators or other legal representatives. The Corporation shall
require any successor or assignee (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to the Corporation and Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession or
assignment had taken place.
(c) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Corporation, and the Corporation
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Corporation or as a director, officer, trustee, partner,
managing member, employee, agent or fiduciary of another Enterprise.
Section 16. Spousal Indemnification. The Corporation shall indemnify
Indemnitee’s spouse to whom Indemnitee is legally married at any time Indemnitee
is covered under the indemnification provided in this Agreement (even if
Indemnitee did not remain married to her during the entire period of coverage)
against all Losses actually and reasonably incurred by him or her in connection
with any Proceeding for the same period, to the same extent and subject to the
same standards, limitations, obligations and conditions under which Indemnitee
is provided indemnification herein, if Indemnitee’s spouse (or former spouse)
becomes involved in a pending or threatened action,




--------------------------------------------------------------------------------




suit, proceeding or investigation solely by reason of her status as Indemnitee’s
spouse, including, without limitation, any pending or threatened action, suit,
proceeding or investigation that seeks damages recoverable from marital
community property, jointly-owned property or property purported to have been
transferred from Indemnitee to his spouse (or former spouse). Indemnitee’s
spouse or former spouse also shall be entitled to advancement of Expenses to the
same extent that Indemnitee is entitled to advancement of Expenses hereunder.
The Corporation may maintain insurance to cover its obligation hereunder with
respect to Indemnitee’s spouse (or former spouse) or set aside assets in a trust
or escrow fund for that purpose.
Section 17. Security. To the extent requested by Indemnitee and approved by the
Board, the Corporation may at any time and from time to time provide security to
Indemnitee for the Corporation’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.
Section 18. Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights Indemnitee may have under the Certificate of
Incorporation or Bylaws of the Corporation, applicable law or otherwise. To the
extent that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Certificate of Incorporation, Bylaws, applicable law or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.
Section 19. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the
event that Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee, if he prevails in
whole or in part in such action, shall be entitled to advancement of expenses
(of the type described in the definition of “Expenses”), including for
attorneys’ fees and disbursements reasonably incurred by Indemnitee, in
accordance with the terms set forth in Section 8 of this Agreement.
Section 20. Disclosure of Payments.     Except as required by any federal or
state securities laws or other federal or state law or the rules of any
securities exchange, neither party shall disclose any payments under this
Agreement unless prior approval of the other party is obtained.
Section 21. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself held invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself held invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.


Section 22. Settlement. The Corporation shall have no obligation to indemnify
Indemnitee hereunder for any amounts paid in settlement of any Proceeding
effected without the Corporation's prior written consent, which shall not be
unreasonably withheld.


Section 23. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart, signed by the party against whom enforceability is
sought, is necessary to constitute evidence of the existence of this Agreement.


Section 24. Headings. The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


Section 25. Entire Agreement; Modification and Waiver. This Agreement
constitutes the entire agreement and understanding of the parties hereto
regarding the subject matter hereof. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement shall limit or restrict
any right of Indemnitee under this Agreement in respect of any act or omission
of Indemnitee prior to the effective date of such supplement, modification or
amendment, unless expressly provided




--------------------------------------------------------------------------------




therein.


Section 26. Notice by Indemnitee. Indemnitee agrees to notify the Corporation
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
hereunder.


Section 27. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:


(a)    If to Indemnitee, to:
            
Name of Indemnitee
        
        
        
(b)    If to the Corporation, to:


Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News, VA 23607


Attention:
Office of Corporate Secretary

                    
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.


Section 28. Governing Law. The parties hereto agree that this Agreement, the
rights and obligations of the parties under this Agreement, and any claim or
controversy directly or indirectly based upon, or arising out of, this Agreement
or the transactions contemplated by this Agreement (whether based upon contact,
tort or any other theory), including all matters of construction, validity and
performance, shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles.
Section 29. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


HUNTINGTON INGALLS INDUSTRIES, INC.            INDEMNITEE






_________________________                    _________________________
Name:                             NAME
Title:    
    














--------------------------------------------------------------------------------














Persons Who Have Executed Amended and Restated Indemnification Agreements


Fargo, Thomas B.
Bruner, Robert F.
Davis, Artur G. (Former Director)
Harker, Victoria D.
Kelly, Anastasia D.
Miller, Paul D.
Petters, C. Michael
Schievelbein, Thomas C.
von der Heyden, Karl M.
Cuccias, Brian J.
Dickseski, Jerrie F.
Edenzon, Irwin F. (Former Officer)
Ermatinger, William R.
Fontaine, Douglass L. II
Hawthorne, Bruce N.
Kastner, Christopher D.
Monroe, Charles R. Jr.
Mulherin, Matthew J.
Niland, Barbara A.
Waldman, Mitchell B.
Walker, Kellye L.
Wyatt, D. Ricky












        




